Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This Office Action is in response to the amendment filed 09/08/2022. 
Claims 1-18 are pending in this application. 
Claims 1 and 15 are independent claims. 
Claims 17 and 18 are new. 
This Office Action is made final.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 2, 6-8, 12, 14, 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Cropper (US 2017/0063722 Al) in view of McGrath (US 2013/0326507 A1).

As per claim 1, Cropper teaches A method for migration of containers in a container orchestration platform between compute nodes of a seamless computing platform, the method comprising: (Cropper [0012] As new hosts are added to the host cluster, as container resource requirements change", or when failures are predicted, the movement of containers can be initiated (e.g,, dynamically via live migration) to benefit the availability or performance of containers.)
 continuously monitoring, by a central master node or distributed among the compute nodes, a state of the compute nodes of the seamless computing platform and/or of performance metrics of the running applications; (Cropper [0017] The cloud management software can use operations supported for that container technology to monitor the resource usage for the containers tor the virtual machines within the container cluster. For example, for Docker there are container level metrics available from cgroups on which Docker is based and virtual machine-wide metrics are possible from systemd~cgtop,)
on determining a trigger, identifying a container to be moved from a current compute node to a target compute node of a number of compute nodes; (Cropper [0017] If resource usage of a container on one virtual machine is exceeding some defined threshold, the cloud management software may initiate a container live migration of the container to another virtual machine in the container cluster or create a new virtual machine in one of the hosts in the container cluster host group and use the container live migration to move the container into the newly created container host).
Cropper does not teach generating a container information of the container to be moved, the container information at least comprising a container context and a current state of the container to be moved; and processing the container information to retrieve the container to be moved and the current state and restarting the container on the target compute node with the current state when generating the container information.
However, McGrath teaches generating a container information of the container to be moved, the container information at least comprising a container context and a current state of the container to be moved; and processing the container information to retrieve the container to be moved and the current state (McGrath [0045] A container 325 is a resource-constrained process space on the node 232 to execute functionality of an application. In some embodiments, a container 325 is established by the node 232 with resource boundaries, including a limit and/or designation of the amount of memory, amount of storage, and security types and/or labels to be applied to any functions executed by the container 325. …. and [0058] The actual migration process involves temporarily stopping operations of the application associated with the container 325 being migrated, taking a snapshot of the container 325 in its paused state [current state and context of the container], copying the snapshot files to the container 325 location at the target node 232 receiving the migrated container 325, bringing up the container 325 at the target node 232, and removing files from the old source location of the container 325. Because of the nature of the container 325 being migrated, in particular that there is no shared file system underneath the container 325 on the node, the migration process can be somewhat seamless. And [0067] At block620, operations of the application associated with the container are stopped. Then, at block 630, a snapshot of the application in its paused state is taken).

The examiner is interpreting the “container context” according to paragraph 59 of the specification of the invention ([0059] a container context CI of the container CT to be moved is generated. For stateless containers, the container context CI comprises only of the deployment instructions (a deployment manifest in case of Kubemetes) and for stateful containers a pointer to the state of the container saved in a database in addition). 
The “current state” is not defined anywhere in the specification.
 Given that the narrower version of “container context” (deployment instructions) is not defined until claim 18 (and the absence of a definition of “current state”), the examiner will take the combined effect of these terms (state and context) to be (under broadest reasonable interpretation) the snapshot of the container at the time of interruption as defined above (paragraph 58) of McGrath. 
 
restarting the container on the target compute node with the current state when generating the container information. (McGrath Block 650 (start Application and Container at target node))

It would have been obvious to a person in the ordinary skill in the art before the filing date of the claimed invention to combine McGrath with the system of Cropper to generate container information. One having ordinary skill in the art would have been motivated to use McGrath into the system of Cropper for the purpose of controlling utilization in a multi-tenant PaaS environment in a cloud computing system. (McGrath paragraph 02) 

As per claim 2, Cropper teaches wherein the container information is generated by the compute node from which the container has to be moved and/or the container to be moved. (Cropper [0017] The cloud management software can use operations supported for that container technology to monitor the resource usage for the containers tor the virtual machines within the container cluster. For example, for Docker there are container level metrics available from cgroups on which Docker is based and virtual machine-wide metrics are possible from systemd~cgtop,)

As per claim 6, McGrath teaches wherein the step of continuously monitoring the state of the compute nodes comprises acquiring one or more of the following information: 
a respective workload of each of the compute nodes; (McGrath [0046] In one embodiment, the server orchestration system broker 226 includes a resource control module 350 that manages capacity and utilization of nodes 232 in the multi-tenant PaaS system. The resource control module 350 controls utilization of nodes within the multi-tenant PaaS system by migrating containers 325 between nodes 232 based on an active capacity metric of the nodes 232. In one embodiment, migration of a container 325 from a node 232 occurs when the active capacity metric of the node 232 exceeds a threshold active capacity).
resources needed to execute the container to be moved; 
migration costs associated with the migration of the container to be moved to find the target compute node; and 
mismatch of the application performance with a defined quality of service target.

As per claim 7, McGrath teaches wherein the trigger is caused by one of the compute nodes. (McGrath [0046] In one embodiment, the server orchestration system broker 226 includes a resource control module 350 that manages capacity and utilization of nodes 232 in the multi-tenant PaaS system. The resource control module 350 controls utilization of nodes within the multi-tenant PaaS system by migrating containers 325 between nodes 232 based on an active capacity metric of the nodes 232. In one embodiment, migration of a container 325 from a node 232 occurs when the active capacity metric of the node 232 exceeds a threshold active capacity).

As per claim 8, McGrath teaches wherein the trigger is caused by the master node. (Mcgrath [0057] When performing an active capacity metric analysis, the resource control module 350 [master node] pings nodes 232 for their active capacity metric, and based on this data determines whether any nodes 232 are at or near their active capacity threshold. If the active capacity metric analysis identifies nodes 232 that pass the active capacity threshold, then the resource control module identifies another node 232 in the same district 410, 420 having the lowest active capacity metric. One or more containers 325 on the identified node 232 are then migrated to the other node with the low active capacity metric).

As per claim 12, McGrath teaches wherein the master node runs an agent process for communicating with the current and the target compute nodes. (McGrath [0034] In one implementation, each node 232a-c is implemented as a VM and has an operating system 234a-c that can execute applications 235a-c using the repositories 233a-c that are resident on the nodes 232a-c. Each node 232a-c also includes a server orchestration system agent (not shown) configured to track and collect information about the node 232a-c and to perform management actions on the node 232a-c. The server orchestration system agent may operate in tandem with the server orchestration system 226 to send requests, queries, and commands between the node 232a-c and the PaaS master layer 220).

This is consistent with what is disclosed in the specification ([0052] Therefore, the node agent 16 of the current compute node ON sends a request to the agent process 15 of the central master node (master agent) with a specification of the container CTG to be moved. In this request grant of a suitable destination node is requested)

As per claim 14, McGrath teaches a piece of Software for executing the steps of a method according to claim 1, when run on a seamless computing platform. (McGrath [0058] Because of the nature of the container 325 being migrated, in particular that there is no shared file system underneath the container 325 on the node, the migration process can be somewhat seamless).

As per claim 16, McGrath teaches A computer program product, comprising a computer readable hardware storage device storing a computer readable program code, the computer readable program code comprising an algorithm that when executed by a processor of a computer system implements the method of claim 1. (McGrath [0022] The present invention may be provided as a computer program product, or software, that may include a machine-readable medium having stored thereon instructions, which may be used to program a computer system (or other electronic devices) to perform a process according to the present invention. A machine-readable medium includes any mechanism for storing or transmitting information in a form readable by a machine (e.g., a computer). For example, a machine-readable (e.g., computer-readable) medium includes a machine (e.g., a computer) readable storage medium (e.g., read only memory ("ROM"), random access memory ("RAM"), magnetic disk storage media, optical storage media, flash memory devices, etc.), etc.)

As to claim 15, it is rejected based on the same reason as claim 1.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Cropper  (US 2017/0063722 Al) in view of McGrath (US 2013/0326507 A1) in further view of Ciano (US 2018/0060091 A1).

As per claim 3, Cropper and McGrath do not teach wherein the step of generating the container information comprises saving the container information in a storage that can be accessed by all compute nodes of the seamless computing platform.
However, Ciano teaches wherein the step of generating the container information comprises saving the container information in a storage that can be accessed by all compute nodes of the seamless computing platform. (Ciano Fig 3 Block 310 (Scan the computing system for containers. For each container, (i) identify information about the software and patches installed in  the container , and (ii) save the information in the repository)  Block 320 (Scan the host OS for installed software . For each installed software , (i) identify information about the software ; and (ii) save the information in the repository))

It would have been obvious to a person in the ordinary skill in the art before the filing date of the claimed invention to combine Ciano with the system of Cropper and McGrath to save container information. One having ordinary skill in the art would have been motivated to use Ciano into the system of Cropper and McGrath for the purpose of managing effective management of virtual containers in a desktop environment. (Ciano paragraph 01) 

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Cropper  (US 2017/0063722 Al) in view of McGrath (US 2013/0326507 A1) in further view of Ramanthan (US 2018/0004555 A1).

As per claim 4, Cropper and McGrath do not teach wherein the step of generating the container information comprises generating a reference information about a storage location of the container information.
However, Ramanthan teaches wherein the step of generating the container information comprises generating a reference information about a storage location of the container information. (Ramanthan [0025] The on disk (persistent) copy 220 of the FCR object includes an FCR descriptor file 221, which contains all the metadata associated with the FCR object. In particular, FCR descriptor file 221 contains a pointer 222 to the parent VM's snapshot's .vmsn file, which contains the parent VM's configuration information, and a pointer 223 to the parent VM's snapshot's .vmem file, which has the contents of the parent VM's main memory. FCR descriptor file 221 also contains main memory page metadata 224 (a persisted copy of in-memory main memory page metadata 212), which identifies pages currently being used and pages currently unmapped. This data would be used if the FCR object is reconstructed in memory. And [0040] It should be noted that these embodiments may also apply to other examples of virtual computing instances, such as containers not including a guest operating system, referred to herein as “OS-less containers” (see, e.g., www.docker.com). OS-less containers implement operating system-level virtualization, wherein an abstraction layer is provided on top of the kernel of an operating system on a host computer).

It would have been obvious to a person in the ordinary skill in the art before the filing date of the claimed invention to combine Ramanathan with the system of Cropper and McGrath to generate a reference to container information. One having ordinary skill in the art would have been motivated to use Ramanathan into the system of Cropper and McGrath for the purpose of capturing a snapshot of a runtime state of the first executable object. (Ramanathan paragraph 05)

Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Cropper (US 2017/0063722 Al) in view of McGrath (US 2013/0326507 A1) in further view of Wen (US 2019/0191344 A1).

As per claim 9, Cropper and McGrath do not teach the step of restarting the container on the target compute node is carried out by the target compute node upon receiving a start command, comprising the container information and/or the reference information, from the master node.
However, Wen teaches the step of restarting the container on the target compute node is carried out by the target compute node upon receiving a start command, comprising the container information and/or the reference information, from the master node. (Wen [0022] These services running on the MEP 200 all operate in the corresponding virtual machines or containers 152 of the MEP server 150. To simplify the description, in the following embodiments, the virtual machines and/or containers 152 are collectively referred to as a virtual machine 152. And [0065] In this embodiment, assuming that the status data of the service SRA is set to be "disable", it indicates that the service SRA is not enabled/activated, the service management module 320B sends to the virtual machine VMB a ME Service Start Request message that includes at least a service identifier (SRA) to enable/start the service SRA in the virtual machine VMB (S704)).

It would have been obvious to a person in the ordinary skill in the art before the filing date of the claimed invention to combine Wen with the system of Cropper and McGrath to restart a container. One having ordinary skill in the art would have been motivated to use Wen into the system of Cropper and McGrath for the purpose of handling migration management in a mobile platform (Wen paragraph 01). 

As per claim 10, Cropper and McGrath do not teach wherein the target compute node sends a confirmation to the master node after the target compute node has started the container.
However, Wen teaches wherein the target compute node sends a confirmation to the master node after the target compute node has started the container. (Wen [0022] These services running on the MEP 200 all operate in the corresponding virtual machines or containers 152 of the MEP server 150. To simplify the description, in the following embodiments, the virtual machines and/or containers 152 are collectively referred to as a virtual machine 152. [0066] After the virtual machine VMB completes the starting operation corresponding to the service indicated by the service identifier, it sends the ME Service Start Response message including at least the service identifier (SRA) to the service management module 320B to inform the service management module 320B that the starting operation of the service has been completed (S705.)

It would have been obvious to a person in the ordinary skill in the art before the filing date of the claimed invention to combine Wen with the system of Cropper and McGrath to send a confirmation to the master node. One having ordinary skill in the art would have been motivated to use Wen into the system of Cropper and McGrath for the purpose of handling migration management in a mobile platform (Wen paragraph 01). 

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Cropper  (US 2017/0063722 Al) in view of McGrath (US 2013/0326507 A1) in further view of Wen (US 2019/0191344 A1) and Yang (US 10,191,778 B1).

As per claim 11, Cropper and McGrath do not teach wherein the container to be moved is stopped on a previous compute node upon receiving a stop command from the master node.
However, Yang teaches wherein the container to be moved is stopped on a previous compute node upon receiving a stop command from the master node. (Yang [col 47, lines 46-52] The agent 1953 is responsible for running state of each node and starts, stops, and maintains application containers (organized as pods) as directed by the master 1940).

It would have been obvious to a person in the ordinary skill in the art before the filing date of the claimed invention to combine Yang with the system of Cropper and McGrath and Wen to stop the container. One having ordinary skill in the art would have been motivated to use Yang into the system of Cropper and McGrath and Wen for the purpose of management of resources in a container system (col 1, lines 45-47). 

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Cropper  (US 2017/0063722 Al) in view of McGrath (US 2013/0326507 A1) in further view of Grimm (US 2016/0217050 A1).

As per claim 13, Cropper and McGrath do not teach wherein the current and the target compute nodes run an agent process to receive and execute instructions in commands from the master node.
However, Grimm teaches wherein the current and the target compute nodes run an agent process to receive and execute instructions in commands from the master node. (Grimm [0012] Monitoring server communicates with monitoring agents located on each node, a control server, and a PaaS master component in order to coordinate the resource monitoring, contention detection, and application component migration between nodes and [0041] Monitoring server 260 may communicate with monitoring agents 250 located on each node 232a-c to acquire status reports on resource usage by the node. In one implementation, monitoring agents 250 may be the same as monitoring agents 155 described with respect to FIG. 1. Monitoring server 260 may configure monitoring agents 150 to report back to monitoring server 260 resource usage levels at the node 232a-c at predetermined intervals. In some implementations, monitoring agent 250 may be configured to report different resource usage levels at different time intervals. When monitoring server 260 receives resource usage level status reports from the monitoring agent, monitoring server 260 analyzes the resource usage levels to determine whether they exceed configured threshold levels of the resource usage. When the monitoring server 260 determines that a resource usage level exceeds a threshold for that resource, the monitoring server 260 informs a control server 270 of a resource contention problem occurring on the distressed node 232a-c.).

It would have been obvious to a person in the ordinary skill in the art before the filing date of the claimed invention to combine Grimm with the system of Cropper and McGrath to use an agent to execute commands. One having ordinary skill in the art would have been motivated to use Grimm into the system of Cropper and McGrath for the purpose of having an automated container migration in a PaaS system. (Grimm paragraph 01)

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Cropper (US 2017/0063722 Al) in view of McGrath (US 2013/0326507 A1) in further view of Rangasamy (US 2017/0244787 A1)

As per claim 17, Cropper and McGrath do not teach wherein a state of a physical memory of the container to be moved is not saved.
However, Rangasamy teaches wherein a state of a physical memory of the container to be moved is not saved. (Rangasamy [0109] In some examples, container hot swap manager 540 may also copy state from a first container in a first CSP, and store the container's state in data store 552 before or in parallel with sending the state to one or more containers in a second CSP. Hot swap manager 540 may store the state more or less temporarily in some examples to ensure that the state is preserved before sending the state to the new one or more containers in the new CSP and confirming with the second CSP that the state has been successfully written to the new one or more containers and is being used for execution by the one or more new containers without any loss of state from the original container in the first CSP after the hot swap or hot scaling process. and [0115] The cloud exchange may, based on the association indicated by the stored data, send state of the first container of the first private network to the second container of the second private network (604), such as in a hot swap or hot scaling process)

It would have been obvious to a person in the ordinary skill in the art before the filing date of the claimed invention to combine Rangasamy with the system of Cropper and McGrath to not save a state of the memory. One having ordinary skill in the art would have been motivated to use Rangasamy into the system of Cropper and McGrath for the purpose of enabling hot swaps and hot scaling of containerized applications and other resources for the enterprise, elastically and automatically across a wealth of container provisioning resources (Rangasamy paragraph 08)

Th examiner believes this is consistent with what is disclosed in the specification  ([0060] Using this approach, the file system of the container CTG can be saved and restored in a different compute node. However, the state of the physical memory of the container CTG and process execution stages are not saved. This can be achieved by sending a signal by the agent process 16 of the current compute node ON to the container CTG informing it about its move. The relevant state of the container CTG is saved. After that, the node agent 16 of the current compute node ON is triggered to initiate the move.)

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Cropper (US 2017/0063722 Al) in view of McGrath (US 2013/0326507 A1) in further view of Chen (US 2019/0179720 A1)

As per claim 18, Cropper and McGrath do not teach wherein the container context includes deployment instructions.
However, Chen teaches wherein the container context includes deployment instructions. (Chen [0043] The commands may include, for example, a command to deploy a container, a command to deploy a pod, a command to deploy a service and/or an application, a command to deploy a service replica or an application replica, etc. The manifests may include, for example, a container manifest including properties of a container or a pod (e.g., one or more container images, one or more containers to be deployed, commands to execute on boot of the container(s), ports to enable upon the deployment of the container(s), etc.))

It would have been obvious to a person in the ordinary skill in the art before the filing date of the claimed invention to combine Chen with the system of Cropper and McGrath to use deployment instructions. One having ordinary skill in the art would have been motivated to use Chen into the system of Cropper and McGrath for the purpose of reducing service disruptions in a computer system (Chen paragraph 1)

Th examiner believes this is consistent with what is disclosed in the specification  ([0059] For stateless containers, the container context CI comprises only of the deployment instructions ( a deployment manifest in case of Kubemetes))
Allowable Subject Matter
Claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
            Applicant's arguments filed on 09/08/2022 have been fully considered but they are not persuasive. 

The applicant has argued at length about the “reduced information” nature of the context of the container being saved. (page 9 “However, the claimed method
specifically avoids the need to save the state of the physical memory of the container as well as process execution stages as it is re-source consuming. Instead, the claimed method uses reduced information for the migration of a container to be moved. The reduced information is generated container information which at least comprises a container context and the current state of the container. By executing this reduced information - compared to saving the state of the physical memory of the container as well as process execution stages - less information has to be placed
elsewhere to restart the container by using the container information”).
            It is also mentioned that McGrath does not teach this “reduced information” context (page 11 “McGrath is silent regarding using reduced information which at least comprises a container context, deployment instructions, and the current state of the container”).
          There is a note that is associated with the mapping of claim 1 (above) in this office action that is repeated here for convenience. This will make is clear how the terms “container context” and “current state” (assuming container) is interpreted.
          The examiner is interpreting the “container context” according to paragraph 59 of the specification of the invention ([0059] a container context CI of the container CT to be moved is generated. For stateless containers, the container context CI comprises only of the deployment instructions (a deployment manifest in case of Kubemetes) and for stateful containers a pointer to the state of the container saved in a database in addition).  The “current state” is not defined anywhere in the specification.
          Given that the narrower version of “container context” (deployment instructions) is not defined until claim 18 (and the absence of a definition of “current state”), the examiner will take the combined effect of these terms (state and context) to be (under broadest reasonable interpretation) the snapshot of the container at the time of interruption as defined above (paragraph 58) of McGrath. 
          The examiner has to interpret the claim language as presented and in light of the specification. If the intention is to emphasize, this “reduced information” aspects of the saving the current information of the container, terms such as “container context” and “current state” do not connote reduced information based on the definitions provided in the specification. Paragraph 59 of the specification comes closest to this in terms of context of the container (manifest etc) but that is not what is included in the independent claims.
         The applicant has also argued that “Applicant contends
that one having ordinary skill in the art would not be motivated to modify Cropper to eliminate full capturing of the container (including saving state of physical memory, and, even if Cropper was modified, McGrath lacks the technical detail to arrive at the claimed method. Cropper specifically requires capturing the container to carry out the live-migration process, and the impact of not capturing the container as required by Cropper may adversely affect Cropper's container arrangement process. Further, McGrath only briefly describes the actual migration process”. (page 10).
         First and the foremost both Cropper and McGrath deal directly and explicitly with container management and migration (see Fig 4 of Cropper ex Block 471 (perform migration)) and Fig 5 of Mcgrath (specially Block 560 that deals with migration of a container)).
         Therefore, McGrath shows this migration of the container quite clearly in Fig 5 (Block 560 (Migrate one or more
containers on the node to node with lowest active capacity in the district 560)).  
          With respect to modifying Cropper to eliminate full capturing of the container, the examiner cannot find any mention of full capturing or any other mention of capturing the state of the container in Cropper. In fact the only mention of memory is in terms of conditions that trigger a migration (Cropper [0012] Features may relate to cloud management software which monitors the utilization (e.g., memory, processing, input/output) and health of containers so that resources can be efficiently utilized and the effects of failures may be at least partially averted for the container. Disclosed aspects can move one or more containers to another virtual machine running the same container technology within a cluster of virtual machines to have positive impacts such as resource usage or failure avoidance.). 

         There is nothing in Cropper that suggests “Cropper specifically requires capturing the container to carry out the live-migration process” as stated by the applicant.

         Given that Cropper does not deal with capturing the context of the container in any way and only deals with conditions that trigger a migration, McGrath builds on this and deals with the mechanics of how the state of the container is captured (snapshot see Fig 6 Blocks 630 and 640 for example) . 
        There is nothing in Mcgrath that teaches against Cropper’s triggering method, in fact Fig 5 of Mcgrath (see Block 510 (Receive trigger event to start utilization analysis) and Blocks 520 (Contact existing nodes in system to obtain current active capacity metric, where nodes host components of multi-tenant applications in containers of the node) and 530 (For each node, compare received active capacity metric to an active capacity threshold setting associated with the node) ) is quite similar to what is disclosed in Cropper (Cropper [0059] The triggering event can include a change in requested resource utilization for the set of containers at block 434 (e.g., as container resource requirements change such as processor/memory load modifications). The triggering event may include a resource usage threshold being met at block 436 (e.g., reaching a processor/memory load level). The triggering event can include a predicted error event at block 438 (e.g., a failure forecast with respect to a host)).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to  MEHRAN KAMRAN  whose telephone number is (571)272-3401.  The examiner can normally be reached on 9-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Emerson Puente,  can be reached on (571)272-3652.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MEHRAN KAMRAN/Primary Examiner, Art Unit 2196